Citation Nr: 1414556	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-29 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active naval service from August 1985 to February 1991.  He died on August [redacted], 2009; the Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin; jurisdiction was then transferred to the RO in Cleveland, Ohio.  In July 2012, the Appellant testified at a Central Office hearing before the undersigned Veterans Law Judge.

The Board has reviewed the physical and Virtual VA electronic claims files.


FINDINGS OF FACT

1. At the time of his death, the Veteran had diagnoses of coronary artery disease, atherosclerosis, and posttraumatic stress, which private psychologist Dr. Kahle related to his being misdiagnosed in service with the human immunodeficiency virus, which is an accurate recitation of his medical history.

2. The Veteran's death certificate reflects that acute acidosis was the immediate cause of death due to or a consequence of coronary artery disease and atherosclerosis.

3.  Private cardiologist Dr. DeRan opined that the Veteran's posttraumatic stress symptoms had combined with a family history of heart disease, inherited dyslipidemia, and hypertension to cause his coronary artery disease; medical research also suggests prolonged stress influences the development of coronary heart disease.

4.  Both Dr. DeRan and a VA examiner opined that the Veteran's death was not caused by atherosclerotic obstruction; instead, it was the result of upper gastrointestinal (GI) bleeding, which had caused sudden cardiac death.

5. Dr. DeRan opined that the upper GI bleeding was the result of either ruptured esophageal varices or ulceration due to Plavix and aspirin; the VA examiner opined that it was less likely than not the result of esophageal varices and that nonsteroidal anti-inflammatory drug (NSAID) use is a commonly understood cause of ulcers.

6.  At the time of his death, the Veteran regularly took Plavix and aspirin, an NSAID, to treat his coronary artery disease and atherosclerosis; therefore, his posttraumatic stress was both related to his military service and, in contributing to his coronary artery disease and atherosclerosis, causally connected to his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2013).

ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


